UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q þQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 ¨TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 for the transition period from to . Commission file number 000-25385 POWER SPORTS FACTORY, INC. (Exact name of registrant as specified in its charter) Minnesota 41-1853993 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 300 Walnut Street, Philadelphia, PA 19106 (Address of Principal Executive Office) (Zip Code) (267-546-9073) (Registrant’s Telephone number, Including Area Code) Check whether the issuer (1) filed all reportsrequired to be filed by Section 13 or 15(d) of theExchangeAct during the past 12 months (or for such shorter period that the registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yesþ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company.(Check One): Large accelerated filer¨ Accelerated filer¨Non-accelerated fileroSmaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes¨ Noþ The number of shares outstanding the issuer's common stock, no par value, was 100,000,000 as of June 22, 2010. Table of Contents PART I FINANCIAL INFORMATION Item 1.
